DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Request for Continued Examination under 37 CFR 1.114 filed 11 November 2021 and the supplemental amendments filed 17 November 2021 for the application filed 26 February 2019. Claims 7 and 8 are pending:
Claims 1-6, 9, and 10 have been canceled; and
Claims 7 and 8 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 November 2021 has been entered. 

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/JP2016/075398, filed 31 August 2016) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Response to Arguments
	Applicant’s amendments filed 11 November 2021 and 17 November 2021 have been fully considered.
	Applicant’s amendments with respect to the 35 USC 103 rejections of Claims 7 and 8 as being obvious over ANDREWS in view of BLANK have been fully considered but are not persuasive. Applicant argues that as amended, ANDREWS and BLANK do not teach or suggest the configurations or benefits of the subject matter of Claims 7 and 8. However, Applicant does not provide any specific arguments.
	The Examiner respectfully disagrees. As indicated in the following Claims Interpretation and prior art rejections sections, ANDREWS in view of BLANK make obvious the claimed inventions of Claims 8 and 9.
	All other arguments have been indirectly addressed.
 
Claims Interpretation
The independent claims of the invention are directed toward liquid-chromatographic analyzing systems that comprise controlling apparatuses as described below. The appropriate principles for interpreting claims for this particular category of invention have been applied. Features of an apparatus or system may be recited either structurally or functionally In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); MPEP §2111.02 II, §2173.05(g)). If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus (In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011)). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on (In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971); "where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on"). 
Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 and/or 35 U.S.C. 103 may be appropriate (In re Translogic Technology, Inc., 504 F.3d 1249, 1258, 84 USPQ2d 1929, 1935-1936 (Fed. Cir. 2007)).
	Here, the claimed controlling apparatus requires a storage unit that stores a plurality of tables of information, a specified composition condition receiving unit that includes a first solution input receiving unit and a second input receiving unit that accept an operator’s inputs, an instruction receiving unit that receives instructions to display, a mixed solution preparation controlling unit to prepare a mixed solution, and a display controlling unit to display information. Based on the disclosure, these elements of the controlling apparatus are broadly and reasonably interpreted to be: 
for the “storage unit”, element 200 (FIG. 1), some type of database containing a list of tables; 
for the “specified composition condition receiving unit”, the “specified pH receiving unit”, the “first solution input receiving unit”, and the “second solution input receiving unit”, element 212 (FIG. 1), element 212a (FIG. 5), some type of input section that takes operator inputs from an operating unit 201 entered through a receiving window G (FIGs. 3, 4, and 6); 
for the “instruction receiving unit”, there is no immediately clear element in the disclosure that cites per se “instruction receiving unit”, but the Examiner will assume the display controlling section, element 211 (FIG. 1), is equivalent, for displaying receiving window G on displaying unit 202 (FIGs. 3 and 4);
for the “composition condition determining unit”, element 212b (FIG. 5), a calculation device that determines a composition (p0052);  
for the “mixed solution preparation controlling unit”, there is no immediately clear element in the disclosure that cites per se “mixed solution preparation controlling unit”, but the Examiner will assume the analysis controlling unit, element 22, is the mixed solution preparation controlling unit that controls auto-sampler 20 to select the appropriate containers with solutions for preparing the desired mix (see p0042-0043); and
for the “display controlling unit”, element 211 (FIG. 1), element 211a (FIG. 5), an output device that displays windows and data (FIGs. 3, 4, and 6).
The additional limitations describing the data contained in the plurality of tables does not significantly alter the means by which the “storage unit” operates, i.e., by broadest reasonable interpretation, the storage unit is an element that is capable of storing information – the type of information does not affect the function of the storage unit. 
Similarly, the additional limitations describing the inputs entered or received by the “specified composition condition receiving unit”, the “first solution input receiving unit”, and the “second solution input receiving unit” do not significantly alter the means by which these units operate, i.e., by broadest reasonable interpretation, these units are input devices capable of receiving operator inputs – the type of information input does not affect their function.
Similarly, the additional limitations describing how the “composition condition determining unit” uses operator inputs to determine a composition of the mixed solution do not significantly alter the means by which this unit operates, i.e., by broadest reasonable interpretation, the unit is capable of calculating a composition to prepare a mixture with the desired pH, regardless of the source of data that is input into the unit.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over ANDREWS et al. (US PGPub 2013/0206666 A1) in view of BLANK et al. (US PGPub 2012/0217192 A1).
Regarding Claims 7 and 8, ANDREWS discloses a chromatographic system that utilizes stock solutions to create a desired pH-salt gradient elution buffer; the system includes a computer program, a liquid mixture preparation device, and a mixer control unit (p0013, p0006).
ANDREWS discloses the system uses “four stock solvents” to create the desired pH-salt gradient for contacting the chromatograph column (i.e., a liquid chromatograph; p0013), which inherently indicates that containers are necessarily required to contain the disclosed four stock solvents (i.e., a group of first containers each containing a first solution; a group of second containers each containing a second solution). In addition to the differentiated four stock solvents, ANDREWS further discloses such solvents comprise an acid solution, a base solution, a salt solution, and a solvent/water solution (p0013); such a disclosure of different types of solutions inherently indicates different concentrations of, e.g., a salt (i.e., the second solution being different from the first solution in terms of type).
ANDREWS is seemingly deficient in explicitly disclosing a group of first containers each containing a first solution having a concentration different from other first containers and a group of second containers each containing a second solution having a concentration different from other second containers. However, as indicated above, ANDREWS discloses the four stock solvents comprise an acid solution, a base solution, a salt solution, and a water solvent solution (p0013); by broadest reasonable interpretation, the two acid and base solutions can be reasonably considered to contain a first solution having different concentrations of H+/OH- (as is expected for pH-adjusting acid/base solutions), and the salt and water/solvent solutions can be reasonably considered to contain a second solution having different concentrations of, e.g., a salt. Thus, ANDREWS teaches a group of first containers each containing a first solution having a concentration different from other first containers and a group of second containers each containing a second solution having a concentration different from other second containers as claimed.
ANDREWS further discloses a pump for the specific delivery of the correct solution from each stock (i.e., a pump configured to pump the first solution and the second solution from the group of first containers and the group of second containers; p0015, p0024) and that the chromatography system combines different relative concentrations of each stock solution for pumping to the separation column to generate a pH-salt concentration condition (i.e., a mixed solution preparation controlling unit configured to prepare a mixed solution having the specified or determined composition condition by selecting a container or containers containing the first solution from the group of first containers, selected a container or containers containing the second solution from the group of second containers; operating the pump to pump solutions from the selected containers to mix the pumped solutions; p0014; p0021-0024).
During operation of the disclosed chromatographic system, a user operates a computer to enter data, including a pH-salt gradient table, a pH calibration table, and a concentrations table (p0015, Tables 1, 2). ANDREWS discloses a user has the ability to enter data on the “molar concentrations of acid, base, and salt stock solutions” (p0015, p0022), implying data on each of the stock solutions are entered into the system (i.e., a first solution receiving unit configured to receive the operator’s input on the first solution; a second solution receiving unit configured to receive the operator’s input on the second solution). A further pH look-up table is generated by the system software to determine the appropriate mixture proportions of the stock solutions to prepare the desired elution buffer (i.e., a storage unit configured to store a plurality of tables of information pertaining to a mixed solution made of a plurality of solutions, the information including a relationship between a pH value of the mixed solution and types of the solutions to be mixed, concentrations of the solutions and a mixing ratio of the solutions; p0016-0018, Tables 3.1-3.3).
ANDREWS further discloses that the system allows the user to prepare a pH-salt gradient table (p0020) and that “pre-generated look-up tables… that can be selected by the user” (p0021), implying that the system is capable of showing to a user these look-up tables depending on the desired mixture (i.e., an instruction receiving unit configured to receive instructions to display a particular table corresponding to the specified composition condition among the plurality of tables). 
The disclosed software calculates pH and salt concentration using information provided in the pH-salt gradient table and the pH look-up table and sends instructions to the chromatography system to generate a specific mobile phase for introduction to the stationary phase of the chromatography column (i.e., a specified composition condition receiving unit configured to receive a composition condition for the mixed solution to be used as a mobile phase in a liquid-chromatographic analysis specified by an operator; a composition condition determining unit configured to automatically determine, with reference to the plurality of  tables, a composition condition for the mixed solution that gives the pH value received at the specified pH receiving unit based on the operator’s input on the first solution and the operator’s input on the second solution; p0014; p0021, p0024).
Furthermore, regarding the limitation that the composition condition determining unit is configured to “automatically determine”, the citation of an automatic system bears no patentable weight. Broadly providing an 
ANDREWS is deficient in explicitly disclosing a display controlling unit configured to display some items of the information contained in the table on a display device.
BLANK discloses a system for the preparation of liquid mixtures with specific compositions and properties, including pH (p0002), for liquid chromatography (p0004). Briefly, said system includes a control system with control means and software that regulates the flows of different feedstocks to obtain a desired liquid mixture (p0056). BLANK discloses four inlets 1-4 for four stock solutions/feedstocks are provided to draw from corresponding containers or tanks for mixing the solutions in the system (p0035; FIG. 1). The system is based on a controller and input/output interface with a computer graphical user interface and can be used to control the preparation of buffers and liquids for the chromatography system (i.e., a display controlling unit configured to display some items of the information contained in the table on a display device; p0058). Absent indications of unexpected results, criticality or significance, one of ordinary skill in the art at the time of the filing of the invention would have found it obvious to include a display controlling unit such as the input/output interface with computer graphical user interface disclosed by BLANK in the liquid chromatograph controlling apparatus taught by ANDREWS. All claimed elements were known in the prior art and one of ordinary skill in the art could have combined the elements as claimed by known methods with no change in their respective, individual functions, and the combination would have yielded nothing more than predictable results (MPEP §2143.01 A).
Furthermore, the limitation “the information including a relationship between a pH value of the mixed solution and types of the solutions to be mixed, concentrations of the solutions and a mixing ratio of the solutions” is directed toward a material or article worked upon, namely the “information”. The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115). The means/ways by which this “information” is stored or used by the claimed storage unit does not impact the patentability of the claimed controlling apparatus. Regardless of the data being stored, this limitation does not 
Furthermore, the limitations “configured to store a table of information…”, “configured to receive a pH value specified for a mixed solution…”, and “configured to determine… a composition condition” are directed toward intended uses of the claimed structural elements “storage unit”, “specified pH receiving unit”, and “composition condition determining unit”, respectively. If a prior art structure is capable of performing the intended use as recited, then it meets the limitations of the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); MPEP §2111.02 II). Because ANDREWS and BLANK teach all aforementioned structural elements, these claimed intended uses are necessarily met.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777